Citation Nr: 1614511	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a hip disability.

5.  Entitlement to service connection for a right elbow disability.

6.  Entitlement to service connection for scarring from injury.

7.  Entitlement to service connection for a bilateral ankle disability.

8.  Entitlement to service connection for head injury residuals.

9.  Entitlement to service connection for forearm numbness.

10.  Entitlement to service connection for a left forearm disability.

11.  Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran was scheduled for a hearing before a Veterans Law Judge in March 2016, and notice of this was sent to the Veteran in January 2016 and February 2016, but he did not appear for the hearing.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

None of the Veteran's claimed disabilities began during service or are related to service in any other way.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for scarring from injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

8.  The criteria for service connection for head injury residuals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  The criteria for service connection for forearm numbness have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

10.  The criteria for service connection for a left forearm disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

11.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, a copy of the required notice letter is not currently associated with the claims file.  However, it was noted in the RO's May 12, 2010, notice letter accompanying its May 2010 rating decision, and in its December 2010 statement of the case, that such required notice letter was sent to the Veteran on March 2, 2010.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Also, these documents informed the Veteran that the reason his claims were being denied was the absence of evidence showing that his claimed conditions began during service or were in some way related to military service; listed the evidence of record, VA's actions to develop the Veteran's claims, and the legal criteria for substantiating the Veteran's claims; and informed the Veteran of his ability to submit evidence supporting his claims.  Furthermore, the Veteran responded in his January 2011 substantive appeal that he felt that each of his disabilities on appeal was "directly related to [his] time in service."  He also stated, in requesting a Board hearing, that he believed that if given the opportunity to explain his case to someone, he could convince the person of this; again, the Veteran did not appear to his scheduled March 2016 Board hearing.  Thus, the Board finds that the Veteran additionally had constructive and actual notice of the evidence necessary to substantiate his claims, his ability to submit evidence, and VA's development efforts, and that he is not prejudiced by Board adjudication of the appeal on its merits.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and VA medical records have been obtained.  Also, in August 2010, he was provided a VA examination of his claimed orthopedic disabilities.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
A VA examination was not obtained regarding the service connection claims for head injury residuals and scarring from injury; also, while he was given a VA examination relating to his other claimed disabilities, the examination report contains no opinions as to the existence of any medical nexus between such claimed disabilities and service.  However, as discussed below, the evidence does not indicate that any claimed disability may in any way be associated with any established event, injury or disease in service, or otherwise warrant obtaining any medical nexus opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, in December 2010, the Veteran indicated that he had filed a claim for disability benefits with the Social Security Administration (SSA), and there are no records relating to such SSA claim associated with the claims file.  However, neither the Veteran nor the record as a whole has in any way indicated that any such SSA records might be pertinent to his current claims for service connection, which involve disabilities that, as reflected by the medical record and the Veteran's own statements, did not begin until 30 years after service or later.  Thus, the Board finds that remand to obtain such records is not warranted.  See 38 U.S.C.A. § 5103A(a)(2).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran's service connection claims must be denied, as the evidence does not establish that any of his claimed disabilities are related to service.

Service treatment records reflect no findings or treatment related to any of the Veteran's claimed disabilities.  On August 1974 examination for separation from service, he was assessed as having a normal clinical evaluation of the upper and lower extremities, feet, skin, spine, and musculoskeletal system.  On that examination report, the Veteran signed a statement that he was "in good health."

VA treatment records from June 1995 to June 2010 reflect that in January 2010 the Veteran first complained of joint pain including arthralgia of the elbows, feet, ankles, left knee, right hip, and right shoulder, of two years duration.  January 2010 to March 2010 VA treatment records reflect diagnoses of degenerative joint disease of the left knee, and lumbar and thoracic spine.  On March 2010 rheumatology consult, he reported a history of joint pain starting three years before with left knee and low back pain, and also complained of numbness going down his legs.

On August 2010 VA examination, the Veteran was evaluated for his claimed arthralgia of the elbows, ankles, right hip, right shoulder, and bilateral knees.  The Veteran gives a history of onset of arthritis in the joints about five to seven years prior, about 2003 to 2005, stating that his knees were likely affected first after a right ankle fracture around that time.  He reported that, over the years since that time, he had developed arthritis or arthralgia of the elbows, feet, ankles, hip, shoulder, and knees.  The Veteran further reported that he had incurred a left ankle fracture 30 years prior, but that it had healed very well and had not bothered him until recently.  Following examination of the Veteran, including X-ray examination, the diagnoses were bilateral degenerative joint disease of knees; right ankle residuals status post fibula fracture with chronic right ankle strain; left ankle degenerative joint disease; bilateral chronic strain of the elbows; chronic left shoulder strain; chronic right hip strain; multi-level lumbosacral spine degenerative disc and joint disease, L2-Sl, with right lumbosacral radiculopathy; and bilateral pes planus with degenerative joint disease of the first metatarsophalangeal joints and degenerative joint disease of the calcaneocuboid joint of the left foot.

The Veteran was also diagnosed with early bilateral symmetrical sensory poly-neuropathy of lower and upper extremities.  It was noted that the Veteran's history of this condition was vague, but that symptoms were of recent onset and findings showed a rather symmetrical distribution of sensory loss in the upper and lower extremities, with a glove and stocking distribution.  It was further noted that the Veteran had a strong prior history of alcohol use, still used alcohol, and that the current findings were consistent with early peripheral neuropathy likely secondary to alcohol.  

The record thus reflects knee, elbow, shoulder, hip, spine, ankle, and feet disabilities, and upper extremity peripheral neuropathy, as discussed in the VA examination.  However, the record, including the Veteran's own statements, reflect that no such disability manifested until approximately the mid-2000s, more than 30 years after the Veteran's period of service.  While the Veteran reported that he had incurred a left ankle fracture 30 years prior, but that it had healed very well and had not bothered him until recently, there were no left ankle fracture residuals diagnosed on X-ray examination, and no explanation of how, or whether, such fracture occurred in service; again, service treatment records do not reflect any in-service ankle injury, or otherwise contain evidence supporting any of the Veteran's claims.  As none of the Veteran's claimed disabilities manifested within a year of service, or were manifested by symptoms in service that continued thereafter, the presumptive service connection provisions for chronic diseases of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309(a) are not applicable.

Regarding his claimed head injury residuals and claim for "scarring from injury," the record contains no description of the nature of either of these claimed conditions, such as what such head injury residuals might be or the location or nature of the claimed scarring, or a description of what any such injury or injuries were or how or when they occurred.  

The Veteran has identified no evidence relating any of his claimed disabilities to his period of service, or even explained how any such claimed disability might be related to service.  Nor has he identified any injury, disease, or event to which any claimed disability could be connected.  Rather, in his January 2011 substantive appeal, the Veteran simply asserted that he felt that each of his disabilities on appeal was "directly related to [his] time in service," with no further explanation or supporting evidence.  

Thus, the evidence, including the Veteran's own statements, reflects that his claimed disabilities that have been shown to exist did not manifest until approximately 30 years after service or later; no established in-service injury, disease, or event to which any such disability might be linked; and no probative evidence even suggesting how any claimed disability might be linked to service.  The Board therefore finds that the evidence as a whole weighs against a finding that any of the Veteran's claimed disabilities began during service or is related to service in any other way.  Accordingly, service connection for each claimed disability on appeal must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

Service connection for a left foot disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a hip disability is denied.

Service connection for a right elbow disability is denied.

Service connection for scarring from injury is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for head injury residuals is denied.

Service connection for forearm numbness is denied.

Service connection for a left forearm disability is denied.

Service connection for a low back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


